          Case 3:19-cv-03440-RS Document 93-1 Filed 06/03/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   JEANNIE ATIENZA, individually and as No. C19-03440 RS
     successor-in-interest to Decedent
12   LAUDEMER ARBOLEDA;                   [PROPOSED] ORDER GRANTING MOTION
                                          FOR SUMMARY JUDGMENT
13                 Plaintiff,
14   v.                                             Date: July 15, 2021
                                                    Time: 1:30 p.m.
15   ANDREW HALL, individually;                     Crtrm: 3, 17th Floor
     PHILLIP ARBOLEDA, individually, as             Judge: Hon. Richard Seeborg, Presiding
16   successor-in-interest to Decedent              Date Action Filed: June 17, 2019
     LAUDEMER ARBOLEDA, and DOES                    Trial Date: December 6, 2021
17   1-50 inclusive,
18                  Defendants.
19
20          Defendant Andrew Hall, having moved this Court pursuant to Federal Rule of Civil
21   Procedure Rule 16(b) for leave to file an Amended Answer, the motion having come before
22   the Court on regularly-scheduled hearing, and having considered the papers filed by the parties
23   with respect to this motion and oral argument, the Court hereby finds:
24                 Defendant Andrew Hall, having moved this Court pursuant to Federal Rule of
25   Civil Procedure Rule 56 for summary judgment or, in the alternative, summary adjudication of
26   issues, the motion having come before the Court on regularly-scheduled hearing, and having
27   considered the papers filed by the parties with respect to this motion and oral argument, the
28   Court hereby rules as follows:



     [Proposed] Order Granting Motion for Summary Judgment - Case No. C19-03440 RS                   1
         Case 3:19-cv-03440-RS Document 93-1 Filed 06/03/21 Page 2 of 2



 1            1. The Court finds that there are no genuine issues of material fact for trial and Hall is
 2   entitled to judgment as a matter of law for the reasons set out in the following paragraphs.
 3            2. Hall did not violate Laudemer Arboleda’s Fourth Amendment rights or Atienza’s
 4   Fourteenth Amendment rights. Additionally, based on the prior cases, Hall is given qualified
 5   immunity as to both Section 1983 claims.
 6            3. The Court lacks subject matter jurisdiction over the three California state law claims.
 7            4. There is no liability under state law due to California Penal Code sections 196 and
 8   835a.
 9            5. Hall is not liable as to the wrongful death negligence claim because his conduct was
10   not negligent and did not proximately cause Arboleda’s death.
11            6. Hall did not violate the Bane Act as he did not commit any constitutional violations
12   or act with the requisite intent required by that act.
13            7. Hall did not assault Arboleda.
14            8. Atienza lacks evidence to support her wrongful death damage claim because Hall
15   did not engage in any wrongful conduct that caused Arboleda’s death.
16            9. Atienza lacks evidence to support the punitive damage claim against Hall.
17            IT IS SO ORDERED.
18
19   Dated:
                                                           HON. RICHARD SEEBORG
20                                                       UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



     [Proposed] Order Granting Motion for Summary Judgment - Case No. C19-03440 RS                         2
